Several decisions have established, that the actual settler, in conformity with the law, must have obtained a survey, before he can recover in ejectment; but the present paper is mere hearsay; it is no more than a written declaration of what the surveyor has done, and he is not here to verify it. If the survey had been returned into the surveyor general’s office, a copy of it would have been evidence, by reason of the sanction it thereby obtains. The plaintiff cannot proceed, but must be nonsuited.
It being however alledged, that this would be a surprise on the counsel, the present copy having been received in evidence, on a former trial in the Court of Common Pleas, between the same parties, a juror was withdrawn by consent, on the lessor of the plaintiff agreeing to pay the costs of the court.